Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 19-20, 22-24,26-29,32-34,36-37,40-41 and 43 is pending.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Action Summary
	
Claims 19-24,26-29,32-34,36-37,39-41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyttle (U.S. Publication 2011/0124617) and Chang (Tamoxifen Resistance in Breast Cancer, Biomolecues & Therapeutics 20(3), April 2012, pages 256-267), and in view of Baselga (Everolimus in Postmenopausal Hormone-Receptor–Positive Advanced Breast Cancer, N Engl J Med. 2012 February 09; 366(6): 520–529 (renumbered pages 1-16)) is maintained in part with modifications due to applicants amendment of claims.
s 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyttle (U.S. Publication 2011/0124617), Chang (Tamoxifen Resistance in Breast Cancer, Biomolecues & Therapeutics 20(3), April 2012, pages 256-267), and Baselga (Everolimus in Postmenopausal Hormone-Receptor–Positive Advanced Breast Cancer, N Engl J Med. 2012 February 09; 366(6): 520–529 (renumbered pages 1-16)). as applied to claims 19-21, 26-29, 35-37, 39-41 and 43  above, and further in view of Merenbakh-Lamin (hereinafter Lamin)(D538G Mutation in Estrogen Receptor-a: A Novel Mechanism for Acquired Endocrine Resistance in Breast Cancer, Cancer Res; 73(23) December 1, 2013, page 6856-6864) is maintained with modifications in part due to applicants amendment of claims.
.
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyttle (U.S. Publication 2011/0124617), Chang (Tamoxifen Resistance in Breast Cancer, Biomolecues & Therapeutics 20(3), April 2012, pages 256-267), and Baselga (Everolimus in Postmenopausal Hormone-Receptor–Positive Advanced Breast Cancer, N Engl J Med. 2012 February 09; 366(6): 520–529 (renumbered pages 1-16)). as applied to claims 19-21, 26-29, 35-37, 39-41 and 43  above, and further in view of Lazaridis (Strahlentherapie und Onkologie 7 · 2014, pages 636-645) is maintained in with modifications in part due to applicants amendment of claims.


Response to Arguments
at a dose of 10 mg daily), in conjunction with exemestane (25 mg daily) to treat in HR-positive breast cancer.  It would have been obvious to combine formula I (RAD 1901) and everolimus to treat breast cancer since both RAD 1901 and everolimus are known in the art to treat breast cancer as stated previously with the assertion of In re Kerkhoven with a reasonable expectation of success absence evidence to the contrary.
Applicants argue that the obviousness rejection is only made by “reach through” analysis of the cited art.  This argument has been fully considered but has not been found persuasive.  Lyttle teaches that combination therapies for the treatment of breast cancer comprising administering to a subject in need thereof a compound of Formula I or a pharmaceutically acceptable salt thereof and an anti-estrogenic agent (e.g., an at a dose of 10 mg daily), in conjunction with exemestane (25 mg daily) to treat in HR-positive breast cancer.  It would have been obvious to combine formula I (RAD 1901) and everolimus to treat breast cancer since both RAD 1901 and everolimus are known in the art to treat breast cancer as stated previously with the assertion of In re Kerkhoven.
Applicants again argue that applicants have unexpected results.  This argument has been fully considered but has not been found persuasive.  Applicants asserted unexpected results has very specific dose in which demonstrates unexpected results as shown in fig 2A.  However, claim 19 has no dosing and dependent claims recite RAD1901 from 100 mg to 1,000 mg and everolimus from 1 mg to 500 mg daily.  This is not commensurate in scope of asserted unexpected results of figure 2A.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) (MPEP 716.02(d)).

	For the ease of the applicant, the previous rejection with modifications is reproduced below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20, 26-29,36-37,40-41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyttle (U.S. Publication 2011/0124617) of record and Giessrigl (Fulvestrant induces resistance by modulating GPER and CDK6 expression: implication of methyltransferases, deacetylases and the hSWI/SNF chromatin remodelling complex, British Journal of Cancer (2013) 109, 2751–2762), and in view of Baselga (Everolimus in Postmenopausal Hormone-Receptor–Positive Advanced Breast .
Lyttle teaches that combination therapies for the treatment of breast cancer comprising administering to a subject in need thereof a compound of Formula I or a pharmaceutically acceptable salt thereof and an anti-estrogenic agent (e.g., an aromatase inhibitor, a SERM that is not the SERM of Formula I, a GNRH agonist, a GNRH antagonist, or an estrogen receptor downregulator) and to compositions (e.g., pharmaceutical compositions) comprising a compound of Formula I or a pharmaceutically acceptable salt thereof and an anti-estrogenic agent (abstract and paragraph 0033).  Lyttle teaches that the estrogen receptor down regulator is fulvestrant (claims 9, 15 and 42) to treat breast cancer (para 0031).  Lyttle teaches that dosage of the compound of formula I will typically be from about 0.01 mg to about 500 mg of drug per daily dosage, such as from about 0.1 mg to about 250 mg, for example, from about 1 mg to about 150 mg, or from about 5 mg to about 100 mg (paragraph 0076).  Lyttle teaches a postmenopausal female patient (example 6). Lyttle teaches that formula I is the following compound:  

    PNG
    media_image1.png
    242
    369
    media_image1.png
    Greyscale
Claim 1.

Lyttle does not disclose the administration of mTor inhibitor nor the drug resistant compositions.

Giessrigl teaches that breast cancer is the leading cause of cancer death in women living in the western hemisphere. Despite major advances in first-line endocrine therapy of advanced oestrogen receptor (ER)-positive breast cancer, the frequent recurrence of resistant cancer cells represents a serious obstacle to successful treatment. Understanding the mechanisms leading to acquired resistance, therefore, could pave the way to the development of second-line therapeutics. To this end, we generated an ER-positive breast cancer cell line (MCF-7) with resistance to the therapeutic anti-oestrogen fulvestrant (FUL) and studied the molecular changes involved in resistance. Fulvestrant resistance was associated with repression of GPER and the overexpression of CDK6 (abstract).


Baselga teaches that the study of resistance to endocrine therapies in HR-positive breast cancer has aimed at identifying new therapeutic strategies that would enhance the efficacy of endocrine therapies.  An emerging mechanism of endocrine resistance is aberrant signaling through the phosphatidylinositol 3-kinase (PI3K)–Akt–mammalian target of rapamycin (mTOR) signaling pathway. Growing evidence supports a close interaction between the mTOR pathway and ER signaling. A substrate of mTOR complex 1 (mTORC1), called S6 kinase 1, phosphorylates the activation function ER-positive breast cancer, the response rate for the combination was higher than that for letrozole alone.16 The Breast Cancer Trials of Oral Everolimus-2 (BOLERO-2) study reported here evaluated the efficacy and safety of the combination of everolimus and exemestane in patients with HR-positive breast cancer refractory to non-steroidal aromatase inhibitors. (page 2).  Baselga teaches double-blind, phase 3 study, patients were randomly assigned to treatment with oral everolimus or matching placebo (at a dose of 10 mg daily), in conjunction with exemestane (25 mg daily). Randomization, at a 2:1 ratio in favor of the everolimus–exemestane group, was stratified according to the presence of visceral metastasis Baselga et al. Page 3 N Engl J Med. Author manuscript; available in PMC 2017 November 28. Author Manuscript Author Manuscript Author Manuscript Author Manuscript and previous sensitivity to endocrine therapy. The latter was defined as at least 24 months of endocrine therapy before recurrence in the adjuvant setting or a response or stabilization for at least 24 weeks of endocrine therapy for advanced disease (page 3 bridge page 4).
It would have been obvious to one of ordinary skills to administer a combination of RAD1901 (e.g. formula 1), m-TOR inhibitor (e.g. everolimus), fulvestrant and letrozole to treat estrogen receptor alpha-positive breast cancer.  One would have been 
	With regards to the dosing of RAD 1901 and everolimus; Lyttle teaches that dosage of the compound of formula I will typically be from about 0.01 mg to about 500 mg of drug per daily dosage, such as from about 0.1 mg to about 250 mg, for example, from about 1 mg to about 150 mg, or from about 5 mg to about 100 mg (paragraph 0076).  And Baselga teaches double-blind, phase 3 study, patients were randomly assigned to treatment with oral everolimus or matching placebo (at a dose of 10 mg daily).  It would have been obvious to optimize the dosing of RAD 1901 and everolimus In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  



Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyttle (U.S. Publication 2011/0124617) of record, Giessrigl (Fulvestrant induces resistance by modulating GPER and CDK6 expression: implication of methyltransferases, deacetylases and the hSWI/SNF chromatin remodelling complex, British Journal of Cancer (2013) 109, 2751–2762), and Baselga (Everolimus in Postmenopausal Hormone-Receptor–Positive Advanced Breast Cancer, N Engl J Med. 2012 February 09; 366(6): 520–529 (renumbered pages 1-16)) of record as applied to claims 19, 22-24,26-29,32-34,36-37,39-41 and 43 above, and further in view of Merenbakh-Lamin (hereinafter Lamin)(D538G Mutation in Estrogen Receptor-a: A Novel Mechanism for Acquired Endocrine Resistance in Breast Cancer, Cancer Res; 73(23) December 1, 2013, page 6856-6864) all are of record.
Lyttle, Giessrigl and Baselga as cited above.
None of the above references teach a mutant gene.
Lamin teaches that resistance to endocrine therapy occurs in virtually all patients with estrogen receptor a (ERa)-positive metastatic breast cancer, and is attributed to various mechanisms including loss of ERa expression, altered activity of coregulators, and cross-talk between the ERa and growth factor signaling pathways. To our knowledge, acquired mutations of the ERa have not been described as mediating endocrine resistance. Samples of 13 patients with metastatic breast cancer were analyzed for mutations in cancer-related genes. In five patients who developed resistance to hormonal therapy, a mutation of A to G at position 1,613 of ERa, resulting in a substitution of aspartic acid at position 538 to glycine (D538G), was identified in liver metastases. Importantly, the mutation was not detected in the primary tumors obtained prior to endocrine treatment (abstract).  Lamin teaches the compared effects of D538G substitution to that of Y537S substitution, which also induces constitutive activity of the receptor (13). The model demonstrates a change in sidechain rotamers. The hydrogen bonds Y537-N348 and D351-L540 exist in the WT structure, but the Y537-
	It would have been obvious that the mutant estrogen receptor alpha selected gene (D538G and Y537S) is a good indicator for the treatment of with estrogen receptor a (ERa)-positive metastatic breast cancer.  One would have been motivated to determine that D538A and Y537S are good indicators for the treatment of with estrogen receptor a (ERa)-positive metastatic breast cancer because it is known in the art that resistance to endocrine therapy occurs in virtually all patients with estrogen receptor a (ERa)-positive metastatic breast cancer, and is attributed to various mechanisms including loss of ERa expression, altered activity of coregulators, and cross-talk between the ERa and growth factor signaling pathways. And the compared effects of D538G substitution to that of Y537S substitution, which also induces constitutive activity of the receptor (13). The model demonstrates a change in sidechain rotamers. The hydrogen bonds Y537-N348 and D351-L540 exist in the WT structure, but the Y537-.

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyttle (U.S. Publication 2011/0124617) of record, Giessrigl (Fulvestrant induces resistance by modulating GPER and CDK6 expression: implication of methyltransferases, deacetylases and the hSWI/SNF chromatin remodelling complex, British Journal of Cancer (2013) 109, 2751–2762), and Baselga (Everolimus in Postmenopausal Hormone-Receptor–Positive Advanced Breast Cancer, N Engl J Med. 2012 February 09; 366(6): 520–529 (renumbered pages 1-16)) of record as applied to claims 19-21, 26-29, 35-37, 39-41 and 43  above, and further in view of Lazaridis (Strahlentherapie und Onkologie 7 · 2014, pages 636-645) all are of record.

Lyttle, Giessrigl and Baselga as cited above.
None of the above references teach the gene expression.
 

Lazaridis teaches that they evaluated the association of the protein expression of EGFR, PTEN, p-Akt (308 and 473), and pmTOR and the PI3KCA mutational status in FFPE tissue samples from 997 breast cancer patients who participated in two adjuvant breast cancer studies with anthracycline-based chemotherapy, aiming to evaluate the 
It would have been obvious to one of ordinary skills in the art to detect early markers of breast cancers.  One would have been motivated to detect early markers of breast cancers because it is known in the art that in early breast cancer, low protein expression of p-Akt308 was associated with improved DFS and OS among patients treated with hormonal therapy following adjuvant chemotherapy. Coexpression of EGFR and p-mTOR was found to be associated with worse OS. In the subgroup of patients 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 19-20, 22-24, 26-29,32-34,36-37,40-41 and 43 is rejected.
No claims are allowed.

Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627                                                                                                                                                                                                         t